         Case 2:19-bk-24804-VZ Doc 811 Filed 06/07/20 Entered 06/07/20 21:20:44                                               Desc
                             Imaged Certificate of Notice Page 1 of 5
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-24804-VZ
Yueting Jia                                                                                                Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: egarciaC                     Page 1 of 3                          Date Rcvd: Jun 05, 2020
                                      Form ID: pdf042                    Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 07, 2020.
db             +Yueting Jia,   91 Marguerite Drive,    Rancho Palos Verdes, CA 90275-4476
aty            +James E O’Neill,    Pachulski Stang Ziehl & Jones LLP,    919 North Market Street, 17th Floor,
                 Wilmington, DE 19801-3034
aty             James E. O’Neill,    Pachulski Stang Ziehl & Jones LLP,    919 North Market Street, 17th Floor,
                 PO Box 8705,    Wilmington, DE 19899-8705
aty            +Jeffrey W. Dulberg,    Pachulski Stang Ziehl & Jones LLp,    10100 Santa Monica Boulevard,
                 13th Floor,   Los Angeles, CA 90067-4003
aty             Richard M. Pachulski,    Pachulski Stang Ziehl & Jones LLP,
                 10100 Santa Monical Blvd. 13 th Floor,    919 N. Market Street, 17th floor,
                 Los Angeles, CA 90067
aty            +Scott D. Cousins,    Bayard, P.A.,   600 North King Street,    Suite 400,
                 Wilmington, DE 19801-3779
aty            +Suzzanne Uhland,    610 Newport Center Dr 17th Flr,    Newport Beach, CA 92660-6419

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Scott D. Cousins,   Bayard, P.A.,   600 North King Street,                     Suite 400,
                   Wilmington, DE 19801-3779
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 07, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 5, 2020 at the address(es) listed below:
              Ben H Logan    on behalf of Debtor Yueting Jia blogan@omm.com
              Benjamin Taylor     on behalf of Plaintiff Hong Liu btaylor@taylorlawfirmpc.com
              Christopher E Prince    on behalf of Creditor    Tao Yun Capital Co. Ltd. aka TWC Group Co. Ltd
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Christopher E Prince    on behalf of Creditor    Shenzhen Jincheng Commercial Factoring Co., Ltd
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Christopher E Prince    on behalf of Creditor    Shanghai Lan Cai Asset Management Co, Ltd.
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Christopher E Prince    on behalf of Creditor    Beijing Lan Capital Investments aka Blue Giant
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Claire K Wu    on behalf of Interested Party    Courtesy NEF ckwu@sulmeyerlaw.com,
               mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
              Dare Law    on behalf of U.S. Trustee     United States Trustee (LA) dare.law@usdoj.gov
              David B Zolkin    on behalf of Creditor    Swift Talent Investments, Ltd. dzolkin@ztlegal.com,
               maraki@ztlegal.com,sfritz@ztlegal.com
              David W. Meadows    on behalf of Interested Party    Courtesy NEF david@davidwmeadowslaw.com
              Diana M Perez    on behalf of Debtor Yueting Jia , diana-perez-7352@ecf.pacerpro.com
              Emily Young     on behalf of Other Professional    Epiq Corporate Restructuring, LLC
               pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
              Felix T Woo    on behalf of Creditor    Jinan Rui Si Le Enterprise Management Consulting
               Partnership fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
              Felix T Woo    on behalf of Creditor    Deqing Kaijiao Investment Partnership Enterprise (Limited
               Liability) fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
              Felix T Woo    on behalf of Creditor    Shanghai Bochu Assets Management Center (Limited Liability)
               fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
              Jared T. Green    on behalf of Creditor    Han’s San Jose Hospitality LLC , spappa@svglaw.com
              Jeffrey W Dulberg    on behalf of Debtor Yueting Jia jdulberg@pszjlaw.com
              Jerrold L Bregman    on behalf of Creditor Liuhuan Shan ecf@bg.law, jbregman@bg.law
       Case 2:19-bk-24804-VZ Doc 811 Filed 06/07/20 Entered 06/07/20 21:20:44                        Desc
                           Imaged Certificate of Notice Page 2 of 5


District/off: 0973-2          User: egarciaC               Page 2 of 3                  Date Rcvd: Jun 05, 2020
                              Form ID: pdf042              Total Noticed: 7


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John A Moe, II    on behalf of Creditor    Shanghai Qichengyueming Investment Partnership
               Enterprise (Limited Partnership) john.moe@dentons.com, glenda.spratt@dentons.com
              Kelly L Morrison    on behalf of U.S. Trustee    United States Trustee (LA)
               kelly.l.morrison@usdoj.gov
              Kelly L Morrison    on behalf of U.S. Trustee    U.S. Trustee kelly.l.morrison@usdoj.gov
              Kevin Meek     on behalf of Creditor    Chongqing LeTV Commercial Factoring Co., Ltd.
               kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
              Kevin Meek     on behalf of Creditor    Tianjin Jiarui Huixin Corporate Management Co., Ltd.
               kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
              Lei Lei Wang Ekvall    on behalf of Debtor Yueting Jia lekvall@swelawfirm.com,
               lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
              Lei Lei Wang Ekvall    on behalf of Defendant Yueting Jia lekvall@swelawfirm.com,
               lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
              Malhar S Pagay    on behalf of Debtor Yueting Jia mpagay@pszjlaw.com, bdassa@pszjlaw.com
              Matthew J Olson    on behalf of Creditor    Chongqing Strategic Emerging Industry Leeco Cloud
               Special Equity Investment Fund Partnership olson.matthew@dorsey.com, stell.laura@dorsey.com
              Mette H Kurth    on behalf of Creditor    Zhejiang Zhongtai Chuangzhan Enterprise Management Co.,
               Ltd. mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
              Randye B Soref    on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
              Richard H Golubow    on behalf of Creditor    Shanghai Leyu Chuangye Investment Management Center
               LP rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Shenzhen Letv Xingen M&A Fund Invest Mgt
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Jiangyin Hailan Investment Holding Co., Ltd.
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Marvel Best Technology Limited
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    China Minsheng Trust Co. Ltd. rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Honghu Da rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Quanzhou Dings Investment Management Co., Ltd.
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Oriental Light Consulting Limited
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Sanpower (Hong Kong) Company Limited
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Weihua Qiu rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Shanghai Pinebloom Investment Mgt Co., Ltd
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Robbin L. Itkin    on behalf of Creditor    Shanghai Haiyue Investment Management Co., Ltd
               robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
              Robert S Marticello    on behalf of Defendant Yueting Jia Rmarticello@swelawfirm.com,
               gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
              Ryan A Witthans    on behalf of Creditor    Han’s San Jose Hospitality LLC rwitthans@fhlawllp.com
              Stephen D Finestone    on behalf of Creditor    Han’s San Jose Hospitality LLC
               sfinestone@fhlawllp.com
              Tanya Behnam     on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               tbehnam@polsinelli.com, tanyabehnam@gmail.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
              Victor A Sahn    on behalf of Creditor    Jinhua Zumo Network Technology Co Ltd
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn    on behalf of Creditor    Ningbo Hangzhou Bay New Area Leran Investment Management
               Partnership (Limited Partnership) vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn    on behalf of Creditor    Chian Soft Growing Investment (WUXI) Partnership
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn    on behalf of Creditor    China Consumer Capital Fund II, L.P.
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Case 2:19-bk-24804-VZ Doc 811 Filed 06/07/20 Entered 06/07/20 21:20:44                      Desc
                           Imaged Certificate of Notice Page 3 of 5


District/off: 0973-2          User: egarciaC              Page 3 of 3                  Date Rcvd: Jun 05, 2020
                              Form ID: pdf042             Total Noticed: 7


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Victor A Sahn   on behalf of Creditor Zhijian Dong vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn   on behalf of Creditor   Jiaxing Haiwen Investment Partnership
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn   on behalf of Creditor   Weidong Zhu vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
                                                                                            TOTAL: 53
Case 2:19-bk-24804-VZ Doc 811 Filed 06/07/20 Entered 06/07/20 21:20:44                                           Desc
                    Imaged Certificate of Notice Page 4 of 5


  1   Robbin Itkin (SBN 117105)
      Robbin.Itkin@dlapiper.com
  2   DLA PIPER LLP (US)                                                             FILED & ENTERED
  3   2000 Avenue of the Stars
      Suite 400 North Tower
  4   Los Angeles, California 90067-4704                                                    JUN 05 2020
      Tel: 310.595.3000
  5   Fax: 310.595.3300                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                       Central District of California
                                                                                       BY egarcia DEPUTY CLERK
  6   Attorneys for Shanghai Haiyue Investment
  7   Management Co., LTD
                                                                              CHANGES MADE BY COURT
  8                                    UNITED STATES BANKRUPTCY COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES
 10
 11   YUETING JIA, 1                                                     Case No. 2:19-bk-24804-VZ
 12                                       Debtor.                        Chapter 11
 13                                                                      ORDER GRANTING MOTION TO
                                                                         DEEM LATE-FILED PROOF OF
 14                                                                      CLAIM OF SHANGHAI HAIYUE
                                                                         INVESTMENT MANAGEMENT
 15                                                                      CO., LTD TIMELY FILED
                                                                         PURSUANT TO FEDERAL RULE
 16                                                                      OF BANKRUPTCY PROCEEDURE
                                                                         9006(b)
 17
 18                                                                      Related Hearing Date and Time:
                                                                         Date: June 2, 2020
 19                                                                      Time: 11:00 A.M.
                                                                         Place: Ctrm 1368
 20                                                                              255 E. Temple Street
                                                                                 Los Angeles, CA 90012
 21
 22
 23
               Shanghai Haiyue Investment Management Co., Ltd (³SHIMCO´) filed a proof of claim in the
 24
      amount of $8,559,160.84 and designated as claim number 149 on the claims register of the court
 25
          ³SHIMCO POC´ 
 26

 27

 28   1
       7KHODVWIRXUGLJLWVRIWKH'HEWRU¶VIHGHUDOWD[LGHQWLILFDWLRQQXPEHUDUH7KH'HEWRU¶VPDLOLQJDGGUHVVLV
      Marguerite Drive, Rancho Palos Verdes, CA 90275
                                                              -1-
      290637577.1
Case 2:19-bk-24804-VZ Doc 811 Filed 06/07/20 Entered 06/07/20 21:20:44                                          Desc
                    Imaged Certificate of Notice Page 5 of 5


  1              SHIMCO filed its Motion to Deem Proof of Claim of Shanghai Haiyue Investment
  2   Management Co., Ltd Timely Filed Pursuant to Federal Rule of Bankruptcy Procedure 9006(b), [Dkt.
  3   No. 708] WKH ³Motion´           2
                                           and Supplement to Motion to Deem Proof of Claim of Shanghai Haiyue
  4   Investment Management Co., Ltd Timely Filed Pursuant to Federal Rule of Bankruptcy Procedure
  5   9006(b) (Declaration Signature Pages) [Dkt. No. 729]. The Court finds that (i) it has jurisdiction over
  6   this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) this is a core proceeding pursuant to 28 U.S.C.
  7   § 157(b)(2), and (iii) venue of this case and the Motion are proper in this District pursuant to 28 U.S.C.
  8   §§ 1408 and 1409. Having reviewed the Motion and related documents, finding sufficient notice of
  9   the Motion, finding no objections to the Motion having been filed, and finding good cause,
 10              IT IS ORDERED:
 11              1.       The Motion is GRANTED.
 12              2.       The SHIMCO POC is timely filed.
 13              3.       The Court retains jurisdiction with respect to all matters arising out of or related to the
 14   implementation of this Order.
 15
 16                                                               ###
 17
 18
 19
 20
 21
 22
 23
 24        Date: June 5, 2020

 25
 26

 27

 28
      2
          Capitalized terms used herein that are not defined shall have the meanings set forth in the Motion.
                                                                    -2-
      290637577.1
